 

EXHIBIT 10.42

 

Compensation Arrangements for Named Executive Officers and Non-Employee
Directors of Avaya Inc. (“Avaya” or “the Company”)

 

Compensation Arrangements for Named Executive Officers

 

In addition to participation in certain plans and/or arrangements already filed
and identified as exhibits to this Form 10-K, the following applies with respect
to the Company’s Chief Executive Officer (“CEO”) and the other four most highly
compensated executive officers (together with the CEO, the “Named Executive
Officers”) for fiscal 2005:

 

Salaries for fiscal 2005 were:

 

Donald K. Peterson

 

$

940,000

 

Chairman of the Board and Chief Executive Officer

 

 

 

 

 

 

 

Garry K. McGuire

 

$

470,000

 

Chief Financial Officer and Senior Vice President — Corporate Development

 

 

 

 

 

 

 

Michael C. Thurk

 

$

475,000

 

Senior Vice President and President — Global Communications Solutions

 

 

 

 

 

 

 

Louis J. D’Ambrosio

 

$

475,000

 

Senior Vice President and President — Global Sales and Marketing

 

 

 

 

 

 

 

Francis M. Scricco

 

$

475,000

 

Senior Vice President and President — Avaya Global Services

 

 

 

 

Salaries for the Named Executive Officers for fiscal 2006 remain unchanged.

 

In addition, Avaya provides the Named Executive Officers with certain fringe
benefits, including one or more of the following:  financial counseling
services, a car allowance, reimbursement for home security systems, certain
temporary housing expenses, and limited use of the corporate aircraft and
automobiles for personal reasons.  The Compensation Committee of the Company’s
Board of Directors periodically reviews fringe benefits made available to the
Company’s executive officers, including the CEO, to ensure that they are in line
with market practice.

 

Compensation Arrangements for Non-Employee Directors

 

Upon becoming a member of Avaya’s Board, each new Director receives an inaugural
grant of restricted stock units having a total value on the date of grant of
$50,000. The restricted stock units are placed in that Director’s deferred share
account under the Company’s Deferred Compensation Plan, and, assuming they have
vested, the underlying shares are distributed to that Director upon retirement
from the Board.

 

--------------------------------------------------------------------------------


 

For fiscal 2005, all non-management Directors received an annual retainer of
$100,000. The chair of the Audit Committee receives an additional annual
retainer of $20,000. The chair of each other committee (other than Mr. Peterson)
receives an additional annual retainer of $10,000. Directors do not receive
separate meeting fees. The retainers are paid on March 1 of the respective
fiscal year.

 

Non-employee Directors received the following compensation with respect to
fiscal 2005:

 

Name

 

Amount

 

Bruce R. Bond

 

$

100,000

 

Joseph P. Landy

 

$

100,000

 

Mark Leslie

 

$

100,000

 

Philip A. Odeen

 

$

110,000

 

Hellene S. Runtagh

 

$

100,000

 

Daniel C. Stanzione

 

$

110,000

 

Paula Stern

 

$

100,000

 

Anthony P. Terracciano

 

$

100,000

 

Richard F. Wallman

 

$

120,000

 

Ronald L. Zarrella

 

$

100,000

 

 

Directors are required to elect to receive at least 50% of their retainers in
our Common Stock, to be received either at the time of payment of their
retainers or to be placed in their deferred share accounts under the Company’s
Deferred Compensation Plan. Any remaining amounts may be paid in cash, but in no
event is the cash paid permitted to exceed 50% of the annual retainer. Directors
can elect to defer all or a portion of their cash retainers under our Deferred
Compensation Plan. The interest rate on cash deferrals is determined by the
Board. The Board has determined that the interest rate to be applied at the end
of each fiscal quarter to each deferred cash account is 120% of the average
10-year U.S. Treasury note rate for the previous calendar quarter.

 

We also provide non-employee Directors with travel accident insurance when
traveling in connection with Avaya-related business. We do not provide a
retirement plan or other perquisites for our Directors.  Directors have an
opportunity to participate in the Avaya Product Program for Directors, in which
certain Avaya products (specifically, an Avaya IP Office system for one location
with up to 20 telephones) and associated maintenance services are provided at no
charge; however, the equipment and the related maintenance is taxable as income
to any Director that chooses to participate, and the Company provides a gross-up
for the resulting taxes. The cost of providing the products and the installation
services for each Director who participates in the Product Program is estimated
to be between $3,000 and $5,000, with maintenance services ranging from between
$300 and $600 each year, depending upon the systems installed.

 

--------------------------------------------------------------------------------